Citation Nr: 1009561	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-14 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date prior to October 23, 2002, 
for a grant of entitlement to service connection for  lumbar 
degenerative disc disease.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January to July 1977.


This appeal arises from a March 2007 rating decision issued 
by the Huntington, West Virginia Regional Office.


FINDING OF FACT

In correspondence dated in January 2010, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal regarding a claim of entitlement to an 
earlier effective date for a grant of service connection for  
lumbar degenerative disc disease.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met. 38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant. 38 C.F.R. § 20.204.  The appellant withdrew 
the appeal of his claim of entitlement to an effective date 
prior to October 23, 2002, for a grant of entitlement to 
service connection for  lumbar degenerative disc disease in 
correspondence dated in January 2010.  In light of the 
foregoing, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and the appeal to 
the issue is dismissed.



ORDER

The appeal is dismissed.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


